
	
		II
		109th CONGRESS
		2d Session
		S. 3788
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify Federal law to prohibit the dispensing,
		  distribution, or administration of a controlled substance for the purpose of
		  causing, or assisting in causing, the suicide, euthanasia, or mercy killing of
		  any individual.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assisted Suicide Prevention Act of
			 2006.
		2.Findings;
			 purposesCongress finds
			 that—
			(1)the use of
			 certain narcotics and other drugs or substances with a potential for abuse is
			 strictly regulated under the Controlled Substances Act;
			(2)the dispensing,
			 distribution, or administration of certain controlled substances only by
			 properly registered practitioners and only for legitimate medical purposes are
			 permitted under the Controlled Substances Act;
			(3)the dispensing,
			 distribution, or administration of controlled substances to assist suicide or
			 euthanasia are not legitimate medical purposes and are not permissible under
			 the Controlled Substances Act;
			(4)the dispensing,
			 distribution, or administration of controlled substances for the purpose of
			 relieving pain and discomfort are legitimate medical purposes and are
			 permissible under the Controlled Substances Act;
			(5)inadequate
			 treatment of pain, especially for chronic diseases, irreversible diseases such
			 as cancer, and end-of-life care, is a serious public health problem affecting
			 hundreds of thousands of patients every year and physicians should not hesitate
			 to dispense, distribute, or administer controlled substances when medically
			 indicated for those conditions; and
			(6)for the reasons
			 set forth in section 101 of the Controlled Substances Act (21 U.S.C. 801), the
			 dispensing, distribution, or administration of controlled substances for any
			 purpose, including that of assisting suicide or euthanasia, affects interstate
			 commerce.
			3.Use of
			 controlled substances to assist suicideSection 303 of the Controlled Substances Act
			 (21 U.S.C. 823) is amended by adding at the end with the following:
			
				(i)(1)It shall be unlawful
				for any practitioner to intentionally dispense, distribute, or administer a
				controlled substance for the purpose of assisting suicide or causing the death
				of a person.
					(2)Alleviating pain or discomfort in the
				usual course of professional practice is a legitimate medical purpose for the
				dispensing, distributing, or administering of a controlled substance that is
				consistent with public health and safety, even if the use of such substance may
				increase the risk of death.
					(3)Any practitioner who violates
				paragraph (1), upon a finding that a controlled substance was dispensed,
				distributed, or administered for the stated or undisputed purpose of assisting
				suicide or causing the death of a person—
						(A)shall have any registration under this
				Act revoked; and
						(B)shall not be registered under this
				Act.
						(4)In any proceeding under this
				subsection, the Attorney General shall have the burden of proving, by clear and
				convincing evidence, that the intent of the practitioner was to dispense,
				distribute, or administer a controlled substance for the purpose of assisting
				suicide or causing the death of a person. In meeting such burden, it shall not
				be sufficient to prove that the practitioner knew that the use of controlled
				substance may increase the risk of death.
					(5)This subsection does not apply to
				dispensing or administering a controlled substance for the purpose of carrying
				out a criminal sentence of death that is authorized under Federal or State
				law.
					(6)(A)Except as provided in
				subparagraph (B), nothing in this subsection may be construed to—
							(i)alter the roles of the Federal
				Government or State governments in regulating the practice of medicine,
				including that, regardless of whether the Attorney General determines under
				this subsection that a practitioner has violated paragraph (1), it remains
				solely within the discretion of State authorities to determine whether action
				should be taken with respect to the State professional license of the
				practitioner or State prescribing privileges;
							(ii)modify the Federal requirements that
				a controlled substance be dispensed only for a legitimate medical purpose;
				or
							(iii)provide the Attorney General with
				the authority to issue national standards for pain management and palliative
				care clinical practice, research, or quality.
							(B)The Attorney General may take such
				actions as may be necessary to enforce this
				subsection.
						.
		
